This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 31,918

 5 BRUCE YOUNG,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Steven L. Bell, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Bruce Young
13 Roswell, NM

14 Pro Se Appellant


15                                 MEMORANDUM OPINION

16 KENNEDY, Judge.
1        Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed, and the time for doing so has expired.

4        DISMISSED.

5        IT IS SO ORDERED.



6                                               _______________________________
7                                               RODERICK T. KENNEDY, Judge


8 WE CONCUR:



 9 _________________________
10 CYNTHIA A. FRY, Judge



11 _________________________
12 MICHAEL E. VIGIL, Judge




                                            2